Citation Nr: 1636135	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1996 to October 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Montgomery, Alabama.

In February 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In February 2016, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  A current low back disorder is not related to any injury or disease of the low back in service.

2.  Thoracolumbar-spine arthritis did not become manifest to a degree of 10 percent or more within one year of service separation.

2.  A current low back disorder is not related to any service-connected disability.


CONCLUSION OF LAW

A low back disorder was not incurred in service and is not proximately due to or a result of a service-connected disability; thoracolumbar-spine arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a low back disorder on the alternative bases that (1) it is related to service, (2) it should be presumed to be related to service, and (3) it is related to a service-connected disability.  The Board notes that the Veteran is already in receipt of a combined 100 percent disability rating and Special Monthly Compensation under 38 U.S.C. 1114(s) for the entire appeal period.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is included among the enumerated chronic diseases.  Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

In order for thoracolumbar-spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2015).

The Veteran has been notably inconsistent in presenting the account of his in-service low back injury.  He has alternatively reported that he injured his low back in combat, that he injured his low back in an IED explosion or blast, that he injured his low back in a slip-and-fall accident, that he injured his low back in a motor vehicle accident, that he injured his low back in a bicycle accident, and that he had no specific injury, but incurred a low back disorder due to the effects of normal use of the low back during service.  

Service treatment records reveal no specific complaints regarding the low back.  While the Veteran was treated for two separate motor vehicle accidents and for a bicycle accident, records pertinent to these events do not reveal any specific low back (thoracolumbar spine) injury or diagnosis.  

A November 15, 1999, treatment report reveals that a motor vehicle accident had occurred the previous Saturday resulting in treatment in the in emergency room for knee pain and a laceration.  It was noted that the Veteran also hit his head in the accident (VBMS record 09/29/2014).

When examined on August 16, 2004, inspection of the back was normal (VBMS record 09/29/2014).

A July 24, 2005, Emergency Room Note reveals that a motor vehicle accident had occurred with resulting complaint of head pain, and with a cervical (C5) foramen fracture noted.  To the extent there was any examination of the back at this time, the Veteran's back was noted as not tender (VBMS record 09/29/2014).

An April 12, 2007, Primary Care Note reveals normal examination of the back (VBMS record 09/29/2014).

A May 7, 2007, Emergency Room Note reveals complaint of vomiting, diarrhea, and abdominal cramps; however inspection of the back was normal (VBMS record 09/29/2014).

A June 28, 2007, Urgent Care Note reveals treatment for nausea and vomiting.  The Veteran's musculoskeletal system was normal (VBMS record 09/29/2014).

An August 7, 2007, Emergency Room Note reveals treatment for alcohol intoxication.  The Veteran's back and gait were normal (VBMS record 09/29/2014).

A Report of Medical Assessment at service separation on September 25, 2007, reveals: "flipped on bike leaving work and landed on back."  The date of this injury was not provided.  The Veteran noted he intended to seek compensation for neck and back pain.  It was determined that there was no need to refer him for further evaluation (VBMS record 09/29/2014).

Shortly after leaving service in October 2007, the Veteran filed a service connection claim in November 2007, listing numerous issues regarding the musculoskeletal system and skin, including what he described as fractured vertebrae in the back, as well as psychiatric issues.  He was afforded a comprehensive VA orthopedic examination in June 2008, but on this report, he simply noted experiencing intermittent low back pain since the late 1990's, and he stated that he did not recall a specific injury to the low back, but associated the problems with use.  The Veteran stated that his back worsened after a motor vehicle accident in July 2005.  The diagnosis was chronic low back strain.  No etiology opinion was provided.  

A November 9, 2007, VA Social Work Initial Evaluation reveals the Veteran's complaint of pain in the back secondary to a motor vehicle accident and fractured vertebrae (VBMS record 05/22/2008).

A December 21, 2007, VA Social Work Note reveals the Veteran's report of combat injuries to his back.  A January 16, 2008, VA History and Physical Examination reveals the Veteran's account that he hurt his back in a motor vehicle accident and blast.  The impression was intermittent back pain (VBMS record 05/22/2008).

Various treatment notes on January 16, 2008, indicate complaints of pain located in the back (VBMS record 05/22/2008).

A February 2015 VA Back Conditions Examination reveals a diagnosis of degenerative arthritis of the spine.  It was noted that, in 1996, the Veteran had an accident on his bicycle.  Later, in 2005, while in Iraq, an IED blast knocked the Veteran onto his back.  Later in 2005, once the Veteran had returned home, he was involved in an motor vehicle accident and diagnosed with a vertebral fracture.  On examination, he complained of pain and stiffness in the back, and he felt that his range of motion has significiantly decreased.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that, while the Veteran's service treatment records contain evidence of involvement in two motor vehicle accidents, notes from the initial accident reveal no evidence of complaints of low back pain or injury and note that there was no tenderness or pain to the low back on examination.  As observed by the examiner, there are no service treatment records that note complaints of low back pain or injury during military service.  The examiner noted an orthopedics note dated June 30, 2010, wherein the Veteran complained of left knee pain.  The examiner quoted the observation: "He is seen here and is exercising with little or no symptoms in his Left knee.  He was even doing squats with 315 lbs on his shoulders with no symptoms."  According to the examiner, this makes it unlikely the Veteran had symptoms of back pain or dysfunction at that time.  Also, a physical examination dated March 2014 notes no tenderness to palpation of the back.

An August 2015 VA medical opinion states that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected pes planus.  The rationale was that the medical records do not yield much information on the lumbar spine.  However the Veteran has worked in medical logistics and in a warehouse.  The constant lifting and moving things will have an effect on his lumbar spine.  That impact will be more than his having pes planus.  If the question is that the lumbar spine is from the pes planus, I do not have evidence to support that.  But, having worked in a warehouse will contribute to his back condition.  Therefore the Veteran's current lumbar disc disease is less likely than not proximately due to or the result of his service-connected pes planus.

After a review of all of the evidence, the Board finds that a current low back disorder is not related to service or to a service-connected disability, and that thoracolumbar-spine arthritis did not become manifest to a degree of 10 percent or more within one year of service separation.  

The Board acknowledges that the Veteran has reported combat injuries to his back.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  

In this case, the Veteran has not described the circumstances or conditions of his claimed combat back injury other than asserting that he had one, and in one instance, that it involved a blast.  While the combat rule may assist in establishing the occurrence of an injury or disease during combat, it does not serve to link a current post-service diagnosis to the combat injury or disease.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

While the Veteran was reportedly involved in the treatment of wounded service personnel in service, he has not asserted any medical expertise.  To the extent the Veteran sustained an injury or disease of the thoracolumbar spine during combat, the question remains whether any current thoracolumbar spine disability is related to such injury or disease.  Here, the only evidence in favor of such a relationship are the Veteran's lay assertions either related directly by him or related to treatment providers.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as arthritis to service, or to a service-connected disability, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of arthritis-the disorder diagnosed currently-and the inherently medical question of how a particular injury or disease in service, or service-connected disability, may have contributed to bring about remote onset of arthritis.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed thoracolumbar spine disability and service or a service-connected disability.

As the only competent evidence regarding the essential element of a nexus between the current thoracolumbar spine disorder and service or a service-connected disability finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for a low back disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  The RO has also obtained a thorough medical examination regarding the claim as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's September 2015 remand instructions by obtaining a medical nexus opinion on direct causation and readjudicating the claim.  The RO substantially complied with the Board's February 2016 remand instructions by issuing a Supplemental Statement of the Case addressing the claim on a secondary service connection basis, which the RO had developed as a separate issue.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed of the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


